 
Exhibit 10.1
 
20,000,000 Shares
 
Inuvo, Inc.
 
Common Stock
 
FORM OF UNDERWRITING AGREEMENT
 
July 23, 2020
 
A.G.P./Alliance Global Partners
As Representative of the several Underwriters named on Schedule 1 attached
hereto
590 Madison Avenue
New York, NY 10022
 
Ladies and Gentlemen:
 
Inuvo, Inc., a Nevada corporation (the “Company”), proposes, subject to the
terms and conditions contained herein, to sell to you and the other underwriters
named on Schedule I to this Agreement (the “Underwriters”), for whom you are
acting as Representative (the “Representative”), an aggregate of 20,000,000
shares (the “Firm Shares”) of the Company’s common stock, $0.001 par value per
share (the “Common Stock”). The respective amounts of the Firm Shares to be
purchased by each of the several Underwriters are set forth opposite their names
on Schedule I hereto. In addition, the Company proposes to grant to the
Underwriters an option to purchase up to an additional 1,500,000 shares (the
“Company Option Shares”) of Common Stock from the Company for the purpose of
covering over-allotments in connection with the sale of the Firm Shares. The
Firm Shares and the Company Option Shares are collectively called the “Shares.”
 
The Company has prepared and filed in conformity with the requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and the published
rules and regulations thereunder (the “Rules”) adopted by the Securities and
Exchange Commission (the “Commission”), a registration statement on Form S-3
(No. 333-239147), including a base prospectus (the “Base Prospectus”) relating
to common stock, preferred stock, warrants and/or units of the Company that may
be sold from time to time by the Company in accordance with Rule 415 of the
Securities Act, and such amendments thereof as may have been required to the
date of this Agreement. Copies of such Registration Statement (as defined below)
(including all amendments thereof and all documents deemed incorporated by
reference therein) and of the related Base Prospectus have heretofore been
delivered by the Company or are otherwise available to you.
 
The term “Registration Statement” as used in this Agreement means the
registration statement, including all exhibits, financial schedules and all
documents and information deemed to be part of the Registration Statement by
incorporation by reference or otherwise, as amended from time to time, including
the information (if any) contained in the form of final prospectus filed with
the Commission pursuant to Rule 424(b) of the Rules and deemed to be part
thereof, in each case, at the Effective Date (as defined below) pursuant to Rule
430A and 430B of the Rules.
 
 
 
1

 
 
 
If the Company has filed an abbreviated registration statement to register
additional Shares pursuant to Rule 462(b) under the Rules (the “462(b)
Registration Statement”), then any reference herein to the Registration
Statement shall also be deemed to include such 462(b) Registration Statement.
The term “Preliminary Prospectus” means the Base Prospectus, together with any
preliminary prospectus supplement used or filed with the Commission pursuant to
Rule 424 of the Rules, in the form provided to the Underwriters by the Company
for use in connection with the offering of the Shares. The term “Prospectus”
means the Base Prospectus, any Preliminary Prospectus and any amendments or
further supplements to such prospectus, and including, without limitation, the
final prospectus supplement, filed pursuant to and within the limits described
in Rule 424(b) with the Commission in connection with the proposed sale of the
Shares contemplated by this Agreement through the date of such final prospectus
supplement. The term “Effective Date” shall mean each date that the Registration
Statement and any post-effective amendment or amendments thereto became or
become effective. Unless otherwise stated herein, any reference herein to the
Registration Statement, any Preliminary Prospectus, the Statutory Prospectus (as
hereinafter defined) and the Prospectus shall be deemed to refer to and include
the documents incorporated by reference therein, including pursuant to Item 12
of Form S-3 under the Securities Act, which were filed under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) on or before the date
hereof or are so filed hereafter. Any reference herein to the terms “amend,”
“amendment” or “supplement” with respect to the Registration Statement, any
Preliminary Prospectus, the Statutory Prospectus or the Prospectus shall be
deemed to refer to and include any such document filed or to be filed under the
Exchange Act after the date of the Registration Statement, any such Preliminary
Prospectus, the Statutory Prospectus or Prospectus, as the case may be, and
deemed to be incorporated therein by reference.
 
The Company understands that the Underwriters propose to make a public offering
of the Shares, as set forth in and pursuant to the Statutory Prospectus and the
Prospectus, as soon after the Effective Date and the date of this Agreement as
the Representative deems advisable. The Company hereby confirms that the
Underwriters and dealers have been authorized to distribute or cause to be
distributed each Preliminary Prospectus, and, if applicable, each Issuer Free
Writing Prospectus (as hereinafter defined) and are authorized to distribute the
Prospectus (as from time to time amended or supplemented if the Company
furnishes amendments or supplements thereto to the Underwriters).
 
1. Sale, Purchase, Delivery and Payment for the Shares. On the basis of the
representations, warranties and agreements contained in, and subject to the
terms and conditions of, this Agreement:
 
(a) The Company agrees to issue and sell to each of the Underwriters, and each
of the Underwriters agrees, severally and not jointly, to purchase from the
Company, at a purchase price of $0.465 per share, the number of Firm Shares set
forth opposite the name of such Underwriter under the column “Number of Firm
Shares to be Purchased” on Schedule I to this Agreement, subject to adjustment
in accordance with Section 8 hereof.
 
(b) The Company hereby grants to the several Underwriters an option to purchase,
severally and not jointly, all or any part of the Company Option Shares at a
purchase price of $0.465 per share. The number of Company Option Shares to be
purchased by each Underwriter shall be the same percentage (adjusted by the
Representative to eliminate fractions) of the total number of Company Option
Shares to be purchased by the Underwriters as such Underwriter is purchasing of
the Firm Shares. Such option may be exercised only to cover over-allotments in
the sales of the Firm Shares by the Underwriters and may be exercised in whole
or in part at any time on or before 12:00 noon, New York City time, on the
business day before the Firm Shares Closing Date (as defined below), and from
time to time thereafter within 45 days after the date of this Agreement, in each
case upon written, facsimile or electronic notice, or verbal or telephonic
notice confirmed by written, facsimile or electronic notice, by the
Representative to the Company no later than 12:00 noon, New York City time, on
the business day before the Firm Shares Closing Date or at least two business
days before the Option Shares Closing Date (as defined below), as the case may
be, setting forth the number of Company Option Shares to be purchased and the
time and date (if other than the Firm Shares Closing Date) of such purchase.
 
 
2

 
 
(c) Payment of the purchase price for, and delivery of certificates for, the
Firm Shares shall be made at the offices of A.G.P./Alliance Global Partners, 590
Madison Avenue, New York, NY 10022, at 10:00 a.m., New York City time, on the
second business day following the date of this Agreement or at such time on such
other date, not later than ten (10) business days after the date of this
Agreement, as shall be agreed upon by the Company and the Representative (such
time and date of delivery and payment are called the “Firm Shares Closing
Date”). In addition, in the event that any or all of the Company Option Shares
are purchased by the Underwriters, payment of the purchase price, and delivery
of the certificates, for such Company Option Shares shall be made at the
above-mentioned offices, or at such other place as shall be agreed upon by the
Representative and the Company, on each date of delivery as specified in the
notice from the Representative to the Company (such time and date of delivery
and payment are called the “Option Shares Closing Date”). The Firm Shares
Closing Date and any Option Shares Closing Date are called, individually, a
“Closing Date” and, together, the “Closing Dates.”
 
(d) Payment shall be made to the Company by wire transfer of immediately
available funds or by certified or official bank check or checks payable in New
York Clearing House (same day) funds drawn to the order of the Company against
delivery of the Shares for the respective accounts of the Underwriters.
 
(e) The Shares shall be registered in such names and shall be in such
denominations as the Representative shall request at least two full business
days before the Firm Shares Closing Date or, in the case of Company Option
Shares, on the day of notice of exercise of the option as described in Section
1(b), and shall be delivered by or on behalf of the Company to the
Representative through the facilities of the Depository Trust Company (“DTC”)
for the account of the Underwriters.
 
2. Representations and Warranties of the Company. The Company represents and
warrants to each Underwriter as of the date hereof, as of the Firm Shares
Closing Date and as of each Option Shares Closing Date (if any), as follows:
 
(a) The Company was at the time of the filing of the Registration Statement
eligible to use Form S-3. The Company meets the general eligibility requirements
for the use of Form S-3 under the Securities Act and it meets the transaction
requirements with respect to the aggregate market value of securities being sold
pursuant to this offering and during the twelve (12) months prior to this
offering, as set forth in General Instruction I.B.6 of Form S-3, and has
prepared and filed with the Commission a registration statement under the
Securities Act on Form S-3 (File No. 333-239147) on June 12, 2020, providing for
the offer and sale, from time to time, of up to $25,000,000 of the Company’s
securities (the “Registration Statement”) which was declared effective on June
25, 2020. The Company filed with the Commission the Registration Statement on
such Form S-3, including a Base Prospectus, for registration under the
Securities Act of the offering and sale of the Shares, and the Company has
prepared and used a Preliminary Prospectus in connection with the offer and sale
of the Shares. When the Registration Statement or any amendment thereof or
supplement thereto was or is declared effective and as of the date of the most
recent amendment to the Registration Statement, it (i) complied or will comply,
in all material respects, with the requirements of the Securities Act and the
Rules and the Exchange Act and the rules and regulations of the Commission
thereunder and (ii) did not or will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. When any Preliminary
Prospectus or Prospectus was first filed with the Commission (whether filed as
part of the Registration Statement or any amendment thereto or pursuant to Rule
424 of the Rules) and when any amendment thereof or supplement thereto was first
filed with the Commission, such Preliminary Prospectus or Prospectus, as amended
or supplemented, complied in all material respects with the applicable
provisions of the Securities Act and the Rules and did not or will not, contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. If applicable, each Preliminary Prospectus and the Prospectus
delivered to the Underwriters for use in connection with this offering was
identical to the electronically transmitted copies thereof filed with the
Commission pursuant to the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR), except to the extent permitted by Regulation S-T.
Notwithstanding the foregoing, none of the representations and warranties in
this paragraph 2(a) shall apply to statements in, or omissions from, the
Registration Statement, any Preliminary Prospectus or the Prospectus made in
reliance upon, and in conformity with, information herein or otherwise furnished
in writing by the Representative on behalf of the several Underwriters
specifically for use in the Registration Statement, any Preliminary Prospectus
or the Prospectus. With respect to the preceding sentence, the Company
acknowledges that the only information furnished in writing by the
Representative for use in the Registration Statement, any Preliminary Prospectus
or the Prospectus is the statements contained in the fifth and eleventh
paragraphs under the caption “Underwriting” in the Prospectus (collectively, the
“Underwriting Information”).
 
 
3

 
 
(b) As of the Applicable Time (as hereinafter defined), neither (i) the price to
the public and the number of shares offered and sold, as indicated on the cover
page of the Prospectus and the Statutory Prospectus, all considered together
(collectively, the “General Disclosure Package”), nor (ii) any individual Issuer
Free Writing Prospectus when considered together with the General Disclosure
Package, included, includes or will include any untrue statement of a material
fact or omitted, omits or will omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that this representation and warranty shall not apply to statements in
or omissions in the General Disclosure Package made in reliance upon and in
conformity with the Underwriting Information.
 
Each Issuer Free Writing Prospectus (as hereinafter defined), including any
electronic road show (including without limitation any “bona fide electronic
road show” as defined in Rule 433(h)(5) under the Securities Act) (each, a “Road
Show”) (i) is identified in Schedule III hereto and (ii) complied when issued,
and complies, in all material respects with the requirements of the Securities
Act and the Rules and the Exchange Act and the rules and regulations of the
Commission thereunder.
 
As used in this Section 2 and elsewhere in this Agreement:
 
“Applicable Time” means 7:00 a.m. (Eastern time) on the date of this
Underwriting Agreement.
 
“Statutory Prospectus” as of any time means the Preliminary Prospectus relating
to the Shares that is included in the Registration Statement immediately prior
to the Applicable Time, including any document incorporated by reference therein
and any prospectus supplement deemed to be a part thereof.
 
“Issuer Free Writing Prospectus” means each “free writing prospectus” (as
defined in Rule 405 of the Rules) prepared by or on behalf of the Company or
used or referred to by the Company in connection with the offering of the
Shares, including, without limitation, each Road Show.
 
(c) The Registration Statement is effective under the Securities Act and no stop
order preventing or suspending the effectiveness of the Registration Statement
or suspending or preventing the use of any Preliminary Prospectus, the
Prospectus or any “free writing prospectus”, as defined in Rule 405 under the
Rules, has been issued by the Commission and no proceedings for that purpose
have been instituted or are threatened under the Securities Act. Any required
filing of any Preliminary Prospectus and/or the Prospectus and any supplement
thereto pursuant to Rule 424(b) of the Rules has been or will be made in the
manner and within the time period required by such Rule 424(b). Any material
required to be filed by the Company pursuant to Rule 433(d) or Rule 163(b)(2) of
the Rules has been or will be made in the manner and within the time period
required by such Rules.
 
(d) The documents incorporated by reference in the Registration Statement, any
Preliminary Prospectus and the Prospectus, at the time they became effective or
were filed with the Commission, as the case may be, complied in all material
respects with the requirements of the Securities Act or the Exchange Act, as
applicable, and the rules and regulations of the Commission thereunder, and none
of such documents contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, and any further documents so filed and incorporated
by reference in the Registration Statement, any Preliminary Prospectus and the
Prospectus, when such documents become effective or are filed with the
Commission, as the case may be, will conform in all material respects to the
requirements of the Securities Act or the Exchange Act, as applicable, and the
rules and regulations of the Commission thereunder and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they are made, not misleading.
 
 
4

 
 
(e) Each Issuer Free Writing Prospectus, as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Shares or until any earlier date that the Company notified or notifies the
Representative as described in the next sentence, did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement, including any document
incorporated by reference therein and any prospectus supplement deemed to be a
part thereof that has not been superseded or modified, the Statutory Prospectus
or the Prospectus.
 
If at any time following issuance of an Issuer Free Writing Prospectus there
occurred or occurs an event or development as a result of which such Issuer Free
Writing Prospectus conflicted or would conflict with the information contained
in the Registration Statement, the Statutory Prospectus or the Prospectus or
included or would include an untrue statement of a material fact or omitted or
would omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances
prevailing at the subsequent time, not misleading, the Company has promptly
notified or will promptly notify the Representative and has promptly amended or
will promptly amend or supplement, at its own expense, such Issuer Free Writing
Prospectus to eliminate or correct such conflict, untrue statement or omission.
 
(f) The financial statements of the Company (including all notes and schedules
thereto) included in the Registration Statement, the Statutory Prospectus and
Prospectus present fairly the financial position of the Company and its
consolidated subsidiaries at the dates indicated and the statement of
operations, stockholders’ equity and cash flows of the Company and its
consolidated subsidiaries for the periods specified; and such financial
statements and related schedules and notes thereto, and the unaudited financial
information filed with the Commission as part of the Registration Statement,
have been prepared in conformity with generally accepted accounting principles,
consistently applied throughout the periods involved. The financial data
included in the Statutory Prospectus and Prospectus present fairly the
information shown therein as at the respective dates and for the respective
periods specified and have been presented on a basis consistent with the
consolidated financial statements set forth in the Prospectus and other
financial information.
 
(g) Mayer Hoffman McCann P.C. (the “Auditor”), whose reports are filed with the
Commission as a part of the Registration Statement, are and, during the periods
covered by their reports, were independent public accountants as required by the
Securities Act and the Rules.
 
(h) The Company and each of its material subsidiaries, including each entity
(corporation, partnership, joint venture, association or other business
organization) controlled directly or indirectly by the Company (each, a
“subsidiary”), is duly organized, validly existing and in good standing under
the laws of their respective jurisdictions of incorporation or organization and
each such entity has all requisite power and authority to carry on its business
as is currently being conducted as described in the Statutory Prospectus and the
Prospectus, and to own, lease and operate its properties. All of the issued
shares of capital stock of, or other ownership interests in, each subsidiary
have been duly and validly authorized and issued and are fully paid and
non-assessable and are owned, directly or indirectly, by the Company, free and
clear of any lien, charge, mortgage, pledge, security interest, claim,
limitation on voting rights, equity, trust or other encumbrance, preferential
arrangement, defect or restriction of any kind whatsoever. The Company and each
of its material subsidiaries is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction in which the nature of
the business conducted by it or location of the assets or properties owned,
leased or licensed by it requires such qualification, except for such
jurisdictions where the failure to so qualify individually or in the aggregate
would not have a material adverse effect on the assets, properties, condition,
financial or otherwise, or in the results of operations, business affairs or
business prospects of the Company and its subsidiaries considered as a whole (a
“Material Adverse Effect”); and to the Company’s knowledge, no proceeding has
been instituted in any such jurisdiction revoking, limiting or curtailing, or
seeking to revoke, limit or curtail, such power and authority or qualification.
 
 
5

 
 
(i) The Registration Statement initially became effective within three years of
the date hereof. If, immediately prior to the third anniversary of the initial
effective date of the Registration Statement, any of the Shares remain unsold by
the Underwriters, the Company will, prior to that third anniversary file, if it
has not already done so, a new shelf registration statement relating to the
Shares, in a form satisfactory to the Representative, will use its best efforts
to cause such registration statement to be declared effective within 180 days
after that third anniversary, and will take all other action necessary or
appropriate to permit the public offering and sale of the Shares to continue as
contemplated in the expired Registration Statement. References herein to the
registration statement relating to the Shares shall include such new shelf
registration statement.
 
(j) The Company and each of its subsidiaries has all requisite corporate power
and authority, and all necessary authorizations, approvals, consents, orders,
licenses, certificates and permits of and from all governmental or regulatory
bodies or any other person or entity (collectively, the “Permits”), to own,
lease and license its assets and properties and conduct its business, all of
which are valid and in full force and effect, except where the lack of such
Permits, individually or in the aggregate, would not have a Material Adverse
Effect. The Company and each of its subsidiaries has fulfilled and performed in
all material respects all of its obligations with respect to such Permits and no
event has occurred that allows, or after notice or lapse of time would allow,
revocation or termination thereof or results in any other material impairment of
the rights of the Company thereunder. Except as may be required under the
Securities Act and state and foreign Blue Sky laws, no other Permits are
required to enter into, deliver and perform this Agreement and to issue and sell
the Shares.
 
(k) (i) At the earliest time after the filing of the Registration Statement that
the Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2) of the Rules) of the Shares and (ii) as of the date
hereof, the Company was not and is not an “ineligible issuer,” as defined in
Rule 405 of the Rules, including (but not limited to) the Company or any other
subsidiary in the preceding three years not having been convicted of a felony or
misdemeanor or having been made the subject of a judicial or administrative
decree or order as described in Rule 405 of the Rules.
 
(l) The Company and each of its subsidiaries owns or possesses legally
enforceable rights to use all patents, patent rights, inventions, trademarks,
trademark applications, trade names, service marks, copyrights, copyright
applications, licenses, know-how and other similar rights and proprietary
knowledge (collectively, “Intangibles”) necessary for the conduct of its
business as currently conducted and which the failure to so own or possess would
not reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any of its subsidiaries has received any notice of, or is not aware
of, any infringement of or conflict with asserted rights of others with respect
to any Intangibles, except as would not have or reasonably be expected to have a
Material Adverse Effect.
 
(m) The Company and each of its subsidiaries has good and marketable title in
fee simple to all real property, and good and marketable title to all other
property owned by it, in each case free and clear of all liens, encumbrances,
claims, security interests and defects, except such as do not materially affect
the value of such property and do not materially interfere with the use made or
proposed to be made of such property by the Company and its subsidiaries. All
property held under lease by the Company and its subsidiaries is held by them
under valid, existing and enforceable leases, free and clear of all liens,
encumbrances, claims, security interests and defects, except such as are not
material and do not materially interfere with the use made or proposed to be
made of such property by the Company and its subsidiaries.
 
 
6

 
 
(n) Subsequent to the respective dates as of which information is given in the
Registration Statement, the Statutory Prospectus and the Prospectus, (i) there
has not been any event which would reasonably be expected to have a Material
Adverse Effect; (ii) neither the Company nor any of its subsidiaries has
sustained any loss or interference with its assets, businesses or properties
(whether owned or leased) from fire, explosion, earthquake, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or any
court or legislative or other governmental action, order or decree which would
reasonably be expected to have a Material Adverse Effect; and (iii) since the
date of the latest balance sheet included in the Registration Statement and the
Prospectus, neither the Company nor its subsidiaries has (A) issued any
securities or incurred any liability or obligation, direct or contingent, for
borrowed money, except such liabilities or obligations incurred in the ordinary
course of business, (B) entered into any transaction not in the ordinary course
of business or (C) declared or paid any dividend or made any distribution on any
shares of its stock or redeemed, purchased or otherwise acquired or agreed to
redeem, purchase or otherwise acquire any shares of its capital stock.
 
(o) There is no document, contract or other agreement required to be described
in the Registration Statement, the Statutory Prospectus or the Prospectus or to
be filed as an exhibit to the Registration Statement which is not described or
filed as required by the Securities Act or Rules. Each description of a
contract, document or other agreement in the Registration Statement, the
Statutory Prospectus or the Prospectus accurately reflects in all respects the
material terms of the underlying contract, document or other agreement. Each
contract, document or other agreement described in the Registration Statement,
the Statutory Prospectus or the Prospectus or listed in the Exhibits to the
Registration Statement or incorporated by reference is in all material respects
in full force and effect and is valid and enforceable by and against the Company
or its subsidiary, as the case may be, in accordance with its terms. Neither the
Company nor any of its subsidiaries, if a subsidiary is a party, nor to the
Company’s knowledge, any other party is in default in the observance or
performance of any term or obligation to be performed by it under any such
agreement, and no event has occurred which with notice or lapse of time or both
would constitute such a default, in any such case which default or event,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. No default exists, and no event has occurred which with
notice or lapse of time or both would constitute a default, in the due
performance and observance of any term, covenant or condition, by the Company or
its subsidiary, if a subsidiary is a party thereto, of any other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which Company or its properties or business or a subsidiary or its properties or
business may be bound or affected which default or event, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
 
(p) The statistical and market related data included in the Registration
Statement, the Statutory Prospectus or the Prospectus are based on or derived
from sources that the Company believes to be reliable and accurate.
 
(q) Neither the Company nor any subsidiary (i) is in violation of its
certificate or articles of incorporation, by-laws, certificate of formation,
limited liability company agreement, partnership agreement or other
organizational documents, (ii) is in default under, and no event has occurred
which, with notice or lapse of time, or both, would constitute a default under,
or result in the creation or imposition of any lien, charge, mortgage, pledge,
security interest, claim, limitation on voting rights, equity, trust or other
encumbrance, preferential arrangement, defect or restriction of any kind
whatsoever, upon, any property or assets of the Company or any subsidiary
pursuant to, any bond, debenture, note, indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which it is a party or by which it
is bound or to which any of its properties or assets is subject or (iii) is in
violation of any statute, law, rule, regulation, ordinance, directive, judgment,
decree or order of any judicial, regulatory or other legal or governmental
agency or body, foreign or domestic, except (in the case of clauses (ii) and
(iii) above) for violations or defaults that would not (individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect.
 
 
 
7

 


(r) This Agreement has been duly authorized, executed and delivered by the
Company.
 
(s) Neither the execution, delivery and performance of this Agreement by the
Company nor the consummation of any of the transactions contemplated hereby
(including, without limitation, the issuance and sale by the Company of the
Shares) would (individually or in the aggregate) reasonably be expected to have
a Material Adverse Effect by giving rise to a right to terminate or accelerate
the due date of any payment due under, or conflicting with or resulting in the
breach of any term or provision of, or constitute a default (or an event which
with notice or lapse of time or both would constitute a default) under, or
requiring any consent or waiver under, or resulting in the execution or
imposition of any lien, charge or encumbrance upon any properties or assets of
the Company or its subsidiaries pursuant to the terms of, any indenture,
mortgage, deed of trust or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which either the Company or its
subsidiaries or any of their properties or businesses is bound, or any
franchise, license, permit, judgment, decree, order, statute, rule or regulation
applicable to the Company or any of its subsidiaries or violate any provision of
the charter or by-laws of the Company or any of its subsidiaries, except for
such consents or waivers which have already been obtained and are in full force
and effect.
 
(t) The authorized, issued and outstanding capital stock of the Company is as
set forth in the Statutory Prospectus and the Prospectus (other than for
subsequent issuances, if any, pursuant to employee benefit plans described in
the Statutory Prospectus and the Prospectus or upon the exercise of outstanding
options described in the Statutory Prospectus and the Prospectus). All of the
issued and outstanding shares of Common Stock have been duly and validly issued
and are fully paid and nonassessable. There are no statutory preemptive or other
similar rights to subscribe for or to purchase or acquire any shares of Common
Stock of the Company or any of its subsidiaries or any such rights pursuant to
its Certificate of Incorporation or by-laws or any agreement or instrument to or
by which the Company or any of its subsidiaries is a party or bound. The Shares,
when issued and sold pursuant to this Agreement, will be duly and validly
issued, fully paid and nonassessable, and none of them will be issued in
violation of any preemptive or other similar right. Except as disclosed in the
Registration Statement, the Statutory Prospectus and the Prospectus, there is no
outstanding option, warrant or other right calling for the issuance of, and
there is no commitment, plan or arrangement to issue, any share of stock of the
Company or any of its subsidiaries or any security convertible into, or
exercisable or exchangeable for, such stock. The exercise price of each option
to acquire Common Stock (each, a “Company Stock Option”) is no less than the
fair market value of a share of Common Stock as determined on the date of grant
of such Company Stock Option. All grants of Company Stock Options were validly
issued and properly approved by the board of directors of the Company in
material compliance with all applicable laws and the terms of the plans under
which such Company Stock Options were issued and were recorded on the Company
Financial Statements in accordance with GAAP, and no such grants involved any
“back dating”, “forward dating,” “spring loading” or similar practices with
respect to the effective date of grant. The Common Stock and the Shares conform
in all material respects to all statements in relation thereto contained in the
Registration Statement and the Statutory Prospectus and the Prospectus. All
outstanding shares of capital stock of each of the Company’s subsidiaries have
been duly authorized and validly issued and are fully paid and nonassessable,
and are owned directly by the Company or by another wholly-owned subsidiary of
the Company free and clear of any security interests, liens, encumbrances,
equities or claims, other than those described in the Statutory Prospectus and
the Prospectus.
 
 
8

 
 
(u) The Company and its subsidiaries have been and are in compliance with all
applicable laws, rules and regulations, except where failure to be so in
compliance would not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect. The Company and its subsidiaries maintain
internal policies and procedures designed to ensure that they shall remain in
material compliance with all applicable laws, rules and regulations applicable
to the Company, and such internal policies and procedures are reviewed
periodically.
 
(v) No person or entity has any right, which has not been waived, to have any
security owned by such holder included in the Registration Statement or to
demand registration of any security owned by such holder for a period of 90 days
after the date of this Agreement. Each director and executive officer of the
Company and each stockholder of the Company listed on Schedule II hereto has
delivered to the Representative his enforceable written lock-up agreement in the
form attached to this Agreement as Exhibit A hereto (“Lock-Up Agreement”).
 
(w) There are no legal or governmental proceedings pending to which the Company
or any of its subsidiaries is a party or of which any property of the Company or
any of its subsidiaries is the subject which, if determined adversely to the
Company or any of its subsidiaries would individually or in the aggregate have a
Material Adverse Effect; and, to the knowledge of the Company, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by others.
 
(x) All necessary corporate action has been duly and validly taken by the
Company to authorize the execution, delivery and performance of this Agreement
and the issuance and sale of the Shares by the Company.
 
(y) Neither the Company nor any of its subsidiaries is involved in any labor
dispute nor, to the knowledge of the Company, is any such dispute threatened,
which dispute would reasonably be expected to have a Material Adverse Effect.
The Company is not aware of any existing or imminent labor disturbance by the
employees of any of its principal suppliers or contractors which would
reasonably be expected to have a Material Adverse Effect. The Company is not
aware of any threatened or pending litigation between the Company or its
subsidiaries and any of its executive officers which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect and has no reason
to believe that such officers will not remain in the employment of the Company.
 
(z) No transaction has occurred between or among the Company and any of its
officers or directors, shareholders or any affiliate or affiliates of any such
officer or director or shareholder that is required to be described in and is
not described in the Registration Statement, the Statutory Prospectus and the
Prospectus.
 
(aa) The Company has not taken, nor will it take, directly or indirectly, any
action designed to or which might reasonably be expected to cause or result in,
or which has constituted or which might reasonably be expected to constitute,
the stabilization or manipulation of the price of the Common Stock or of any
“reference security” (as defined in Rule 100 of Regulation M under the Exchange
Act (“Regulation M”)) with respect to the Shares, whether to facilitate the sale
or resale of the Shares or otherwise, and has taken no action which would
directly or indirectly violate Regulation M.
 
 
9

 
 
(bb) There are no business relationships or related-party transactions involving
the Company or any of its subsidiaries or any other person required to be
described in the Registration Statement, the Statutory Prospectus or the
Prospectus that have not been described as required.
 
(cc) The Company and each of its subsidiaries has filed all material Federal,
state, local and foreign tax returns which are required to be filed through the
date hereof, which returns are true and correct in all material respects or has
received timely extensions thereof, and has paid all taxes shown on such returns
and all assessments received by it to the extent that the same are material and
have become due. There are no tax audits or investigations pending, which if
adversely determined, would reasonably be expected to have a Material Adverse
Effect; nor are there any material proposed additional tax assessments against
the Company or any of its subsidiaries.
 
(dd) The Shares have been duly authorized for quotation on The NYSE American.
 
(ee) The Company has taken no action designed to, or likely to have the effect
of, terminating the registration of the Common Stock under the Exchange Act or
the quotation of the Common Stock on The NYSE American nor has the Company
received any notification that the Commission or The NYSE American is
contemplating terminating such registration or quotation.
 
(ff) The books, records and accounts of the Company and its subsidiaries, in all
material respects, accurately and fairly reflect, the transactions in, and
dispositions of, the assets of, and the results of operations of, the Company
and its subsidiaries. The Company and each of its subsidiaries maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in accordance with generally
accepted accounting principles and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
 
(gg) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act),
which: (i) are designed to ensure that material information relating to the
Company is made known to the Company’s principal executive officer and its
principal financial officer by others within the Company, particularly during
the periods in which the periodic reports required under the Exchange Act are
required to be prepared; (ii) provide for the periodic evaluation of the
effectiveness of such disclosure controls and procedures at the end of the
periods in which the periodic reports are required to be prepared; and (iii) are
effective in all material respects to perform the functions for which they were
established.
 
 
10

 
 
(hh) Based on the evaluation of its disclosure controls and procedures, the
Company is not aware of (i) any material weakness or significant deficiency in
the design or operation of internal controls which would adversely affect the
Company’s ability to record, process, summarize and report financial data or any
material weaknesses in internal controls; or (ii) any fraud, whether or not
material, that involves management or other employees who have a role in the
Company’s internal controls.
 
(ii) Except as described in the Statutory Prospectus and the Prospectus and as
preapproved in accordance with the requirements set forth in Section 10A of the
Exchange Act, the Auditor has not been engaged by the Company to perform any
“prohibited activities” (as defined in Section 10A of the Exchange Act).
 
(jj) Except as described in the Statutory Prospectus and the Prospectus, there
are no material off-balance sheet arrangements (as defined in Item 303 of
Regulation S-K) that have or are reasonably likely to have a material current or
future effect on the Company’s financial condition, revenues or expenses,
changes in financial condition, results of operations, liquidity, capital
expenditures or capital resources.
 
(kk) The Company’s board of directors has validly appointed an audit committee
whose composition satisfies the requirements of The NYSE American and the board
of directors and/or the audit committee has adopted a charter that satisfies the
requirements of The NYSE American. The audit committee has reviewed the adequacy
of its charter within the past twelve months.
 
(ll) There is and has been no failure on the part of the Company or any of its
directors or officers, in their capacities as such, to comply in all materials
respects with any provision of the Sarbanes-Oxley Act, including, without
limitation, Section 402 related to loans and Sections 302 and 906 related to
certifications.
 
(mm) The Company and is subsidiaries carry, or are covered by, insurance in such
amounts and covering such risks as the Company reasonably believes are adequate
for the conduct of its business and as is customary for companies engaged in
similar businesses in similar industries; and neither the Company nor any
subsidiary of the Company has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that is not materially greater than the current cost.
Neither the Company not any of its subsidiaries has been denied any insurance
coverage which it has sought or for which it has applied.
 
(nn) Each approval, consent, order, authorization, designation, declaration or
filing of, by or with any regulatory, administrative or other governmental body
necessary in connection with the execution and delivery by the Company of this
Agreement and the consummation of the transactions herein contemplated required
to be obtained or performed by the Company (except such additional steps as may
be required by the rules of the NYSE and the Financial Industry Regulatory
Authority (“FINRA”) or as may be necessary to qualify the Shares for public
offering by the Underwriters under the state securities or Blue Sky laws) has
been obtained or made and is in full force and effect.
 
 
11

 


(oo) There are no affiliations with FINRA among the Company’s officers,
directors or, to the best of the knowledge of the Company, any five percent or
greater stockholder of the Company, except as set forth in the Registration
Statement or otherwise disclosed in writing to the Representative.
 
(pp) (i) Each of the Company and each of its subsidiaries is in compliance in
all material respects with all rules, laws and regulation relating to the use,
treatment, storage and disposal of toxic substances and protection of health or
the environment (“Environmental Law”) which are applicable to its business; (ii)
neither the Company nor its subsidiaries has received any notice from any
governmental authority or third party of an asserted claim under Environmental
Laws; (iii) each of the Company and each of its subsidiaries has received all
permits, licenses or other approvals required of it under applicable
Environmental Laws to conduct its business and is in compliance in all material
respects with all terms and conditions of any such permit, license or approval;
(iv) to the Company’s knowledge, no facts currently exist that will require the
Company or any of its subsidiaries to make future material capital expenditures
to comply with Environmental Laws; and (v) no property which is or has been
owned, leased or occupied by the Company or its subsidiaries has been designated
as a Superfund site pursuant to the Comprehensive Environmental Response,
Compensation of Liability Act of 1980, as amended (42 U.S.C. Section 9601, et.
seq.) or otherwise designated as a contaminated site under applicable state or
local law. Neither the Company nor any of its subsidiaries has been named as a
“potentially responsible party” under the CER, CLA 1980.
 
(qq) To the Company’s knowledge, the costs and liabilities (including, without
limitation, any capital or operating expenditures required for clean-up, closure
of properties or compliance with Environmental Laws, or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties) would not, singly or in the aggregate, have a
Material Adverse Effect on the Company.
 
(rr) The Company is not and, after giving effect to the offering and sale of the
Shares and the application of proceeds thereof as described in the Statutory
Prospectus and the Prospectus, will not be an “investment company” within the
meaning of the Investment Company Act of 1940, as amended (the “Investment
Company Act”).
 
(ss) The Company or any other person associated with or acting on behalf of the
Company including, without limitation, any director, officer, agent or employee
of the Company or its subsidiaries, has not, directly or indirectly, while
acting on behalf of the Company or its subsidiaries (i) used any corporate funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to political activity; (ii) made any unlawful payment to foreign or
domestic government officials or employees or to foreign or domestic political
parties or campaigns from corporate funds; (iii) violated any provision of the
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any other
unlawful payment.
 
(tt) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending, or to the best knowledge of the Company, threatened.
 
 
12

 
 
(uu) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.
 
(vv) Except pursuant to this Agreement, there is no broker, finder or other
party that is entitled to receive from the Company any brokerage or finder’s fee
or other fee or commission as a result of any transactions contemplated by this
Agreement.
 
(ww) Each financial or operational projection or other “forward-looking
statement” (as defined by Section 27A of the Securities Act or Section 21E of
the Exchange Act) contained in the Registration Statement, the Statutory
Prospectus or the Prospectus (i) was so included by the Company in good faith
and with reasonable basis after due consideration by the Company of the
underlying assumptions, estimates and other applicable facts and circumstances
and (ii) is accompanied by meaningful cautionary statements identifying those
factors that would reasonably be expected to cause actual results to differ
materially from those in such forward-looking statement. No such statement was
made with the knowledge of an executive officer or director of the Company that
is was false or misleading.
 
(xx) Except as described in the Statutory Prospectus and the Prospectus, the
Company has not sold or issued any shares of Common Stock during the six-month
period preceding the date of the Prospectus, including any sales pursuant to
Rule 144A under, or Regulations D or S of, the Securities Act, other than shares
issued pursuant to employee benefit plans, qualified stock options plans or
other employee compensation plans or pursuant to outstanding options, rights or
warrants.
 
(yy) None of the Company, its directors or its officers has distributed nor will
distribute prior to the later of (i) the Firm Shares Closing Date or the Option
Shares Closing Date, and (ii) completion of the distribution of the Shares, any
offering material in connection with the offering and sale of the Shares other
than any Preliminary Prospectus, the Prospectus, the Registration Statement and
other materials, if any, permitted by the Securities Act and consistent with
Section 3(d) below.
 
(zz) The Company’s and the Subsidiaries’ information technology assets and
equipment, computers, systems, networks, hardware, software, websites,
applications, and databases (collectively, “IT Systems”) operate and perform in
all material respects as required in connection with the operation of the
business of the Company and the Subsidiaries as currently conducted. The Company
and the Subsidiaries maintain commercially reasonable controls, policies,
procedures, and safeguards to maintain and protect their material confidential
information and the integrity, continuous operation, redundancy and security of
all IT Systems and all personal, personally identifiable, sensitive,
confidential or regulated data (“Personal Data”) processed and stored thereon,
and to the knowledge of the Company, there have been no breaches, incidents,
violations, outages, compromises or unauthorized uses of or accesses to same,
except for those that have been remedied without material cost or liability or
the duty to notify any other person, nor any incidents under internal review or
investigations relating to the same. The Company and the Subsidiaries are
presently in compliance in all material respects with all applicable laws or
statutes and all applicable judgments, orders, rules and regulations of any
court or arbitrator or governmental or regulatory authority, internal policies
and contractual obligations relating to the privacy and security of IT Systems
and Personal Data and to the protection of such IT Systems and Personal Data
from unauthorized use, access, misappropriation or modification, except for any
such noncompliance that would not have a Material Adverse Effect.
 
 
13

 
 
3. Conditions of the Underwriters’ Obligations. The obligations of the
Underwriters under this Agreement are several and not joint. The respective
obligations of the Underwriters to purchase the Shares are subject to each of
the following terms and conditions:
 
(a) Notification that the Registration Statement has become effective and shall
have been received by the Representative, and the Prospectus shall have been
timely filed with the Commission in accordance with Section 4(a) of this
Agreement, and any material required to be filed by the Company pursuant to Rule
433(d) of the Rules shall have been timely filed with the Commission in
accordance with such rule.
 
(b) No order preventing or suspending the use of any Preliminary Prospectus, the
Prospectus or any “free writing prospectus” (as defined in Rule 405 of the
Rules), shall have been or shall be in effect and no order suspending the
effectiveness of the Registration Statement shall be in effect and no
proceedings for such purpose shall be pending before or threatened by the
Commission, and any requests for additional information on the part of the
Commission (to be included in the Registration Statement or the Prospectus or
otherwise) shall have been complied with to the satisfaction of the Commission
and the Representative. If the Company has elected to rely upon Rule 430B, Rule
430B information previously omitted from the effective Registration Statement
pursuant to Rule 430B shall have been transmitted to the Commission for filing
pursuant to Rule 424(b) within the prescribed time period and the Company shall
have provided evidence satisfactory to the Underwriters of such timely filing,
or a post-effective amendment providing such information shall have been
promptly filed and declared effective in accordance with the requirements of
Rule 430B.
 
(c) The representations and warranties of the Company contained in this
Agreement and in the certificates delivered pursuant to Section 3(d) shall be
true and correct when made and on and as of each Closing Date as if made on such
date. The Company shall have performed all covenants and agreements and
satisfied all the conditions contained in this Agreement required to be
performed or satisfied by them at or before such Closing Date.
 
(d) The Representative shall have received on each Closing Date a certificate,
addressed to the Representative and dated such Closing Date, of the chief
executive or chief operating officer and the chief financial officer or chief
accounting officer of the Company to the effect that: (i) the representations,
warranties and agreements of the Company in this Agreement were true and correct
when made and are true and correct as of such Closing Date; (ii) the Company has
performed all covenants and agreements and satisfied all conditions contained
herein; (iii) they have carefully examined the Registration Statement, the
Prospectus, the General Disclosure Package, and any individual Issuer Free
Writing Prospectus and, in their opinion (A) as of the Effective Date, the
Registration Statement and Prospectus did not include, and as of the Applicable
Time, neither (i) the General Disclosure Package, nor (ii) any individual Issuer
Free Writing Prospectus, when considered together with the General Disclosure
Package, included, any untrue statement of a material fact and did not omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and (B) since the Effective Date, no event has occurred which
should have been set forth in a supplement or otherwise required an amendment to
the Registration Statement, the Statutory Prospectus or the Prospectus; (iv) no
stop order suspending the effectiveness of the Registration Statement has been
issued and, to their knowledge, no proceedings for that purpose have been
instituted or are pending under the Securities Act and (v) there has not
occurred any material adverse change in the assets, properties, condition,
financial or otherwise, or in the results of operations, business affairs or
business prospects of the Company and its subsidiaries considered as a whole.
 
 
14

 


(e) The Representative shall have received: (i) simultaneously with the
execution of this Agreement, a signed letter from the Auditor addressed to the
Representative and dated the date of this Agreement, in form and substance
reasonably satisfactory to the Representative, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information contained in the Registration Statement and the General Disclosure
Package, and (ii) on each Closing Date, a signed letter from the Auditor
addressed to the Representative and dated the date of such Closing Date(s), in
form and substance reasonably satisfactory to the Representative, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information contained in the Registration Statement and the
Prospectus.
 
(f) The Representative shall have received on each Closing Date an opinion and
negative assurance letter from Pearlman Law Group LLP, counsel for the Company,
addressed to the Representative and dated as of such Closing Date, in form and
substance reasonably satisfactory to the Representative.
 
(g) All proceedings taken in connection with the sale of the Firm Shares and the
Company Option Shares as herein contemplated shall be reasonably satisfactory in
form and substance to the Representative, and their counsel.
 
(h) The Representative shall have received copies of the Lock-up Agreements
executed by each entity or person listed on Schedule II hereto.
 
(i) The Company shall have filed a Notification: Listing of Additional Shares
with The NYSE American and received no objection thereto.
 
(j) The Representative shall be reasonably satisfied that since the respective
dates as of which information is given in the Registration Statement, the
Statutory Prospectus, the General Disclosure Package and the Prospectus, (i)
there shall not have been any material change in the capital stock of the
Company or any material change in the indebtedness (other than in the ordinary
course of business) of the Company, (ii) except as set forth or contemplated by
the Registration Statement, the Statutory Prospectus, the General Disclosure
Package or the Prospectus, no material oral or written agreement or other
transaction shall have been entered into by the Company that is not in the
ordinary course of business or that would reasonably be expected to result in a
material reduction in the future earnings of the Company, (iii) no loss or
damage (whether or not insured) to the property of the Company shall have been
sustained that had or would reasonably be expected to have a Material Adverse
Effect, (iv) no legal or governmental action, suit or proceeding affecting the
Company or any of its properties that is material to the Company or that affects
or would reasonably be expected to affect the transactions contemplated by this
Agreement shall have been instituted or threatened and (v) there shall not have
been any Material Adverse Effect.
 
 
15

 
 
(k) The Company shall have furnished or caused to be furnished to the
Representative such further certificates or documents as the Representative
shall have reasonably requested.
 
4. Covenants and other Agreements of the Company and the Underwriters.
 
(a) The Company covenants and agrees as follows:
 
(i) The Company will use its best efforts to cause the Registration Statement,
if not effective at the time of execution of this Agreement, and any amendments
thereto, to become effective as promptly as possible. The Company shall prepare
the Prospectus in a form approved by the Representative and file such Prospectus
pursuant to Rule 424(b) under the Securities Act not later than the Commission’s
close of business on the second business day following the execution and
delivery of this Agreement, or, if applicable, such earlier time as may be
required by the Rules. The Company will file with the Commission all Issuer Free
Writing Prospectuses in the time and manner required under Rules 433(d) or
163(b)(2), as the case may be.
 
(ii) The Company shall promptly advise the Representative in writing (A) when
any post-effective amendment to the Registration Statement shall have become
effective or any supplement to the Prospectus shall have been filed, (B) of any
request by the Commission for any amendment of the Registration Statement or the
Prospectus or for any additional information, (C) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or of any order preventing or suspending the use of any preliminary
prospectus or any “free writing prospectus”, as defined in Rule 405 of the
Rules, or the institution or threatening of any proceeding for that purpose and
(D) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Shares for sale in any jurisdiction or
the initiation or threatening of any proceeding for such purpose. The Company
shall not file any amendment of the Registration Statement or supplement to the
Prospectus or any document incorporated by reference in the Registration
Statement or any Issuer Free Writing Prospectus unless the Company has furnished
the Representative a copy for its review prior to filing and shall not file any
such proposed amendment or supplement to which the Representative reasonably
object. The Company shall use its best efforts to prevent the issuance of any
such stop order and, if issued, to obtain as soon as possible the withdrawal
thereof.
 
(iii) If, at any time when a prospectus relating to the Shares (or, in lieu
thereof, the notice referred to in Rule 173(a) of the Rules) is required to be
delivered under the Securities Act and any event occurs as a result of which the
Prospectus as then amended or supplemented would include any untrue statement of
a material fact or omit to state any material fact necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading, or if it shall be necessary to amend or supplement the
Prospectus to comply with the Securities Act or the Rules, the Company promptly
shall prepare and file with the Commission, subject to the second sentence of
paragraph (ii) of this Section 4(a), an amendment or supplement which shall
correct such statement or omission or an amendment which shall effect such
compliance.
 
 
16

 
 
(iv) If at any time following issuance of an Issuer Free Writing Prospectus
there occurs an event or development as a result of which such Issuer Free
Writing Prospectus would conflict with the information contained in the
Registration Statement or would include an untrue statement of a material fact
or would omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances prevailing at the subsequent time, not misleading, the Company
will promptly notify the Representative and will promptly amend or supplement,
at its own expense, such Issuer Free Writing Prospectus to eliminate or correct
such conflict, untrue statement or omission.
 
(v) The Company shall furnish to the Representative and counsel for the
Underwriters, without charge, copies of the Registration Statement as originally
filed (including all exhibits thereto and amendments thereof) and to each other
Underwriter a copy of the Registration Statement (without exhibits thereto) and
all amendments thereof and, so long as delivery of a prospectus by an
Underwriter or dealer may be required by the Securities Act or the Rules, as
many copies of any Preliminary Prospectus, any Issuer Free Writing Prospectus
and the Prospectus and any amendments thereof and supplements thereto as the
Representative may reasonably request. If applicable, the copies of the
Registration Statement, Preliminary Prospectus, any Issuer Free Writing
Prospectus and Prospectus and each amendment and supplement thereto furnished to
the Underwriters will be identical to the electronically transmitted copies
thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T.
 
(vi) The Company shall cooperate with the Representative and their counsel in
endeavoring to qualify the Shares for offer and sale in connection with the
offering under the laws of such jurisdictions as the Representative may
designate and shall maintain such qualifications in effect so long as required
for the distribution of the Shares; provided, however, that the Company shall
not be required in connection therewith, as a condition thereof, to qualify as a
foreign corporation or to execute a general consent to service of process in any
jurisdiction or subject itself to taxation as doing business in any
jurisdiction.
 
(vii) The Company, during the period when the Prospectus (or in lieu thereof,
the notice referred to in Rule 173(a) of the Rules) is required to be delivered
under the Securities Act and the Rules or the Exchange Act, will file all
reports and other documents required to be filed with the Commission pursuant to
Section 13, 14 or 15 of the Exchange Act within the time periods required by the
Exchange Act and the regulations promulgated thereunder.
 
(viii) Without the prior written consent of the Representative, for a period of
90 days after the date of this Agreement (“Lock-Up Period”), the Company shall
not issue, sell or register with the Commission (other than on Form S-8 or on
any successor form), or otherwise dispose of, directly or indirectly, any equity
securities of the Company (or any securities convertible into, exercisable for
or exchangeable for equity securities of the Company), except for (i) the
issuance of the Shares pursuant to the Registration Statement, (ii) the issuance
of shares pursuant to the Company’s existing stock option plan or bonus plan as
described in the Registration Statement and the Prospectus, (iii) the issuance
of Common Stock pursuant to the conversion of securities or the exercise of
warrants, which securities or warrants are outstanding on the date hereof and
described in the Registration Statement and the Prospectus; and (iv) adoption of
a new equity incentive plan, and filing a registration statement on Form S-8
under the Securities Act to register the offer and sale of securities to be
issued pursuant to such new equity incentive plan, and issue securities pursuant
to such new equity incentive plan (including, without limitation, the issuance
of shares of Common Stock upon the exercise of options or other securities
issued pursuant to such new equity incentive plan), provided that (1) such new
equity incentive plan satisfies the transaction requirements of General
Instruction A.1 of Form S-8 under the Securities Act and (2) this clause
(iv) shall not be available unless each recipient of shares of Common Stock, or
securities exchangeable or exercisable for or convertible into Common Stock,
pursuant to such new equity incentive plan shall be contractually prohibited
from selling, offering, disposing of or otherwise transferring any such shares
or securities during the remainder of the Lock-Up Period.
 
 
17

 
 


(ix) On or before completion of this offering, the Company shall make all
filings required under applicable securities laws and by The NYSE American
(including any required registration under the Exchange Act).
 
(x) Prior to the Firm Shares Closing Date, the Company will issue no press
release or other communications directly or indirectly and hold no press
conference with respect to the Company, the condition, financial or otherwise,
or the earnings, business affairs or business prospects of any of them, or the
offering of the Shares without the prior written consent of the Representative
unless in the judgment of the Company and its counsel, and after notification to
the Representative, such press release or communication is required by law.
 
(xi) The Company will apply the net proceeds from the offering of the Shares in
all material respects in the manner set forth under “Use of Proceeds” in the
Prospectus.
 
(b) The Company agrees to pay, or reimburse if paid by the Representative,
whether or not the transactions contemplated hereby are consummated or this
Agreement is terminated, all costs and expenses incident to the public offering
of the Shares and the performance of the obligations of the Company under this
Agreement including those relating to: (i) the preparation, printing,
reproduction filing and distribution of the Registration Statement including all
exhibits thereto, each Preliminary Prospectus, the Prospectus, any Issuer Free
Writing Prospectus, all amendments and supplements thereto and any document
incorporated by reference therein, and the printing, filing and distribution of
this Agreement; (ii) the preparation and delivery of the Shares to the
Underwriters; (iii) the furnishing (including costs of shipping and mailing) to
the Representative and to the Underwriters of copies of each Preliminary
Prospectus, the Prospectus and all amendments or supplements to the Prospectus,
any Issuer Free Writing Prospectus, and of the several documents required by
this Section 4 to be so furnished, as may be reasonably requested for use in
connection with the offering and sale of the Shares by the Underwriters or by
dealers to whom Shares may be sold; (iv) inclusion of the Shares for quotation
on The NYSE American; (v) all transfer taxes, if any, with respect to the sale
and delivery of the Shares by the Company to the Underwriters; (vi) all
reasonable out-of-pocket costs and expenses incident to the offering and the
performance of the obligations of the Representative under this Agreement
(including, without limitation, the reasonable fees and expenses of counsel to
the Underwriters) not to exceed $50,000 in the aggregate (without the Company’s
prior approval which shall not be unreasonably withheld, conditioned or
delayed), excluding (x) the registration or qualification of the Shares for
offer and sale under the securities or Blue Sky laws of the various
jurisdictions referred to in Section 4(a)(vi), including the reasonable fees and
disbursements of counsel for the Underwriters in connection with such
registration and qualification and the preparation, printing, distribution and
shipment of preliminary and supplementary Blue Sky memoranda and (y) the filing
fees of FINRA in connection with its review of the terms of the public offering
and reasonable fees and disbursements of counsel for the Underwriters in
connection with such review; and (vii) up to $15,000 for non-accountable
expenses including, but not limited to, IPREO software related expenses,
background check expenses, tombstones and marketing related expenses, including
road show expenses if they are incurred. The Underwriters agree to pay, whether
or not the transactions contemplated hereby are consummated or this Agreement is
terminated, all costs and expenses incident to the performance of the
obligations of the Underwriters under this Agreement not payable by the Company
pursuant to the preceding sentence, including, without limitation, the fees and
disbursements of counsel for the Underwriters.
 
 
18

 
 
(c) The Company acknowledges and agrees that each of the Underwriters has acted
and is acting solely in the capacity of a principal in an arm’s length
transaction between the Company, on the one hand, and the Underwriters, on the
other hand, with respect to the offering of Shares contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor, agent or fiduciary to the Company or any other person.
Additionally, the Company acknowledges and agrees that the Underwriters have not
and will not advise the Company or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. The Company
has its own advisors concerning such matters and shall be responsible for making
its own independent investigation and appraisal of the transactions contemplated
hereby, and the Underwriters shall have no responsibility or liability to the
Company or any other person with respect thereto, whether arising prior to or
after the date hereof. Any review by the Underwriters of the Company, the
transactions contemplated hereby or other matters relating to such transactions
have been and will be performed solely for the benefit of the Underwriters and
shall not be on behalf of the Company. The Company agrees that it will not claim
that the Underwriters, or any of them, has rendered advisory services of any
nature or respect, or owes a fiduciary duty to the company or any other person
in connection with any such transaction or the process leading thereto.
 
(d) The Company represents and agrees that, unless it obtains the prior consent
of the Representative, and each Underwriter represents and agrees that, unless
it obtains the prior consent of the Company and the Representative, it has not
made and will not make any offer relating to the Shares that would constitute an
“issuer free writing prospectus,” as defined in Rule 433, or that would
otherwise constitute a “free writing prospectus,” as defined in Rule 405,
required to be filed with the Commission. The Company has complied and will
comply with the requirements of Rule 433 under the Act applicable to any Issuer
Free Writing Prospectus, including timely filing with the Commission where
required, legending and record keeping. The Company represents that is has
satisfied and agrees that it will satisfy the conditions set forth in Rule 433
of the Rules to avoid a requirement to file with the Commission any Road Show.
 
5. Indemnification.
 
(a) The Company agrees to indemnify and hold harmless each Underwriter, its
officers and employees and each person, if any, who controls any Underwriter
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act against any and all losses, claims, damages and liabilities, joint
or several (including any reasonable investigation, legal and other expenses
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted), to which they, or any of them, may
become subject under the Securities Act, the Exchange Act or other Federal or
state law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus, the Registration Statement, the Statutory Prospectus,
the Prospectus, any Issuer Free Writing Prospectus or any “issuer-information”
filed or required to be filed pursuant to Rule 433(d) of the Rules, any
amendment thereof or supplement thereto, or in any Blue Sky application or other
information or other documents executed by the Company filed in any state or
other jurisdiction to qualify any or all of the Shares under the securities laws
thereof (any such application, document or information being hereinafter
referred to as a “Blue Sky Application”) or arise out of or are based upon any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading;
provided, however, that such indemnity shall not inure to the benefit of any
Underwriter (or any person controlling such Underwriter) on account of any
losses, claims, damages or liabilities arising from the sale of the Shares to
any person by such Underwriter if such untrue statement or omission or alleged
untrue statement or omission was made in such preliminary prospectus, the
Registration Statement, the Prospectus, the Statutory Prospectus, any Issuer
Free Writing Prospectus or such amendment or supplement thereto, or in any Blue
Sky Application in reliance upon and in conformity with the Underwriting
Information. This indemnity agreement will be in addition to any liability which
the Company may otherwise have.
 
 
19

 
 
(b) Each Underwriter, severally and not jointly, agrees to indemnify and hold
harmless the Company and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, each director of the Company, and each officer of the Company who signs the
Registration Statement, against any losses, claims, damages or liabilities to
which such party may become subject, under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus, the
Registration Statement or the Prospectus, or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, in each case to the extent, but only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in any Preliminary Prospectus, the Registration
Statement, the Statutory Prospectus or the Prospectus or any such amendment or
supplement in reliance upon and in conformity with the Underwriting Information;
provided, however, that the obligation of each Underwriter to indemnify the
Company (including any controlling person, director or officer thereof) shall be
limited to the amount of the underwriting discount and commissions applicable to
the Shares to be purchased by such Underwriter hereunder.
 
(c) Any party that proposes to assert the right to be indemnified under this
Section 5 will, promptly after receipt of notice of commencement of any action,
suit or proceeding against such party in respect of which a claim is to be made
against an indemnifying party or parties under this Section 5, notify each such
indemnifying party of the commencement of such action, suit or proceeding,
enclosing a copy of all papers served. No indemnification provided for in
Section 5(a) or 5(b) shall be available to any party who shall fail to give
notice as provided in this Section 5(c) if the party to whom notice was not
given was unaware of the proceeding to which such notice would have related and
was prejudiced by the failure to give such notice but the omission to so notify
such indemnifying party of any such action, suit or proceeding shall not relieve
it from any liability that it may have to any indemnified party for contribution
or otherwise than under this Section 5. In case any such action, suit or
proceeding shall be brought against any indemnified party and it shall notify
the indemnifying party of the commencement thereof, the indemnifying party shall
be entitled to participate in, and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party, and
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof and the approval by the indemnified
party of such counsel, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses, except as provided below and
except for the reasonable costs of investigation subsequently incurred by such
indemnified party in connection with the defense thereof. The indemnified party
shall have the right to employ its counsel in any such action, but the fees and
expenses of such counsel shall be at the expense of such indemnified party
unless (i) the employment of counsel by such indemnified party has been
authorized in writing by the indemnifying parties, (ii) the indemnified party
shall have been advised by counsel that there may be one or more legal defenses
available to it which are different from or in addition to those available to
the indemnifying party (in which case the indemnifying parties shall not have
the right to direct the defense of such action on behalf of the indemnified
party) or (iii) the indemnifying parties shall not have employed counsel to
assume the defense of such action within a reasonable time after notice of the
commencement thereof, in each of which cases the fees and expenses of counsel
shall be at the expense of the indemnifying parties. In no event shall the
indemnifying parties be liable for the reasonable fees and expenses of more than
one counsel (in addition to any local counsel) separate from their own counsel
for all indemnified parties in connection with any one action or separate but
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances. An indemnifying party shall not be liable
for any settlement of any action, suit, and proceeding or claim effected without
its written consent, which consent shall not be unreasonably withheld or delayed
unless such settlement (i) includes an unconditional release of each indemnified
party from all liability arising out of such litigation, investigation,
proceeding or claim and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act by or on behalf of any indemnified
party
 
 
20

 
 
6. Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in Section 5(a) or 5(b)
is due in accordance with its terms but for any reason is unavailable to or
insufficient to hold harmless an indemnified party in respect to any losses,
liabilities, claims, damages or expenses referred to therein, then each
indemnifying party shall contribute to the aggregate losses, liabilities,
claims, damages and expenses (including any investigation, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claims asserted, but after
deducting any contribution received by any person entitled hereunder to
contribution from any person who may be liable for contribution) incurred by
such indemnified party, as incurred, in such proportion as is appropriate to
reflect the relative benefits received by the Company on the one hand and the
Underwriters on the other hand from the offering of the Shares pursuant to this
Agreement or, if such allocation is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to above but also the relative fault of the Company on the one hand and the
Underwriters on the other hand in connection with the statements or omissions
which resulted in such losses, liabilities, claims, damages or expenses, as well
as any other relevant equitable considerations. The Company and the Underwriters
agree that it would not be just and equitable if contribution pursuant to this
Section 6 were determined by pro rata allocation (even if the Underwriters were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to above.
The aggregate amount of losses, liabilities, claims, damages and expenses
incurred by an indemnified party and referred to above shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission. Notwithstanding the provisions of
this Section 6, (i) no Underwriter (except as may be provided in any agreement
among Underwriters) shall be required to contribute any amount in excess of the
underwriting discounts and commissions applicable to the Shares purchased by
such Underwriter. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 6, each person, if any, who
controls an Underwriter within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act shall have the same rights to contribution as
such Underwriter, and each director of the Company, each officer of the Company
who signed the Registration Statement, and each person, if any, who controls the
Company within the meaning of the Section 15 of the Securities Act or Section 20
of the Exchange Act, shall have the same rights to contribution as the Company.
Any party entitled to contribution will, promptly after receipt of notice of
commencement of any action, suit or proceeding against such party in respect of
which a claim for contribution may be made against another party or parties
under this Section 6, notify such party or parties from whom contribution may be
sought, but the omission so to notify such party or parties from whom
contribution may be sought shall not relieve the party or parties from whom
contribution may be sought from any other obligation it or they may have
hereunder or otherwise than under this Section 6. No party shall be liable for
contribution with respect to any action, suit, proceeding or claim settled
without its written consent. The Underwriters’ obligations to contribute
pursuant to this Section 6 are several in proportion to their respective
underwriting commitments and not joint.
 
 
21

 
 
7. Termination.
 
(a) This Agreement may be terminated with respect to the Shares to be purchased
on a Closing Date by the Representative by notifying the Company at any time at
or before a Closing Date in the absolute discretion of the Representative if:
(i) there has occurred any material adverse change in the securities markets or
any event, act or occurrence that has materially disrupted, or in the opinion of
the Representative, will in the future materially disrupt, the securities
markets or there shall be such a material adverse change in general financial,
political or economic conditions or the effect of international conditions on
the financial markets in the United States is such as to make it, in the
judgment of the Representative, inadvisable or impracticable to market the
Shares or enforce contracts for the sale of the Shares; (ii) there has occurred
any outbreak or material escalation of hostilities or acts of terrorism or other
calamity or crisis the effect of which on the financial markets of the United
States is such as to make it, in the judgment of the Representative, inadvisable
or impracticable to market the Shares or enforce contracts for the sale of the
Shares; (iii) trading in the Shares or any securities of the Company has been
suspended or materially limited by the Commission or trading generally on the
New York Stock Exchange, Inc., the American Stock Exchange, Inc. or The Nasdaq
Stock Market has been suspended or materially limited, or minimum or maximum
ranges for prices for securities shall have been fixed, or maximum ranges for
prices for securities have been required, by any of said exchanges or by such
system or by order of the Commission, FINRA, or any other governmental or
regulatory authority; (iv) a banking moratorium has been declared by any state
or Federal authority; or (v) in the reasonable judgment of the Representative,
there has been, since the time of execution of this Agreement or since the
respective dates as of which information is given in the Prospectus, any
material adverse change in the assets, properties, condition, financial or
otherwise, or in the results of operations, business affairs or business
prospects of the Company and its subsidiaries considered as a whole, whether or
not arising in the ordinary course of business.
 
(b) If this Agreement is terminated pursuant to any of its provisions, the
Company shall not be under any liability to any Underwriter, and no Underwriter
shall be under any liability to the Company, except that (y) if this Agreement
is terminated by the Representative or the Underwriters because of any failure,
refusal or inability on the part of the Company to comply with the terms or to
fulfill any of the conditions of this Agreement, the Company will reimburse the
Underwriters for all actual out-of-pocket expenses (including the reasonable
fees and disbursements of their counsel) incurred by them in connection with the
proposed purchase and sale of the Shares or in contemplation of performing their
obligations hereunder, not to exceed $50,000 in the aggregate, and (z) no
Underwriter who shall have failed or refused to purchase the Shares agreed to be
purchased by it under this Agreement, without some reason sufficient hereunder
to justify cancellation or termination of its obligations under this Agreement,
shall be relieved of liability to the Company or to the other Underwriters for
damages occasioned by its failure or refusal.
 
8. Substitution of Underwriters. If any Underwriter shall default in its
obligation to purchase on any Closing Date the Shares agreed to be purchased
hereunder on such Closing Date, the Representative shall have the right, within
36 hours thereafter, to make arrangements for one or more of the non-defaulting
Underwriters, or any other underwriters, to purchase such Shares on the terms
contained herein. If, however, the Representative shall not have completed such
arrangements within such 36-hour period, then the Company shall be entitled to a
further period of 36 hours within which to procure another party or other
parties satisfactory to the Underwriters to purchase such Shares on such terms.
If, after giving effect to any arrangements for the purchase of the Shares of a
defaulting Underwriter or Underwriters by the Representative and the Company as
provided above, the aggregate number of Shares which remains unpurchased on such
Closing Date does not exceed one-eleventh of the aggregate number of all the
Shares that all the Underwriters are obligated to purchase on such date, then
the Company shall have the right to require each non-defaulting Underwriter to
purchase the number of Shares which such Underwriter agreed to purchase
hereunder at such date and, in addition, to require each non-defaulting
Underwriter to purchase its pro rata share (based on the number of Shares which
such Underwriter agreed to purchase hereunder) of the Shares of such defaulting
Underwriter or Underwriters for which such arrangements have not been made; but
nothing herein shall relieve a defaulting Underwriter from liability for its
default. In any such case, either the Representative or the Company shall have
the right to postpone the applicable Closing Date for a period of not more than
seven days in order to effect any necessary changes and arrangements (including
any necessary amendments or supplements to the Registration Statement or
Prospectus or any other documents), and the Company agrees to file promptly any
amendments to the Registration Statement or the Prospectus which in the opinion
of the Company and the Underwriters and their counsel may thereby be made
necessary.
 
 
22

 
 
If, after giving effect to any arrangements for the purchase of the Shares of a
defaulting Underwriter or Underwriters by the Representative and the Company as
provided above, the aggregate number of such Shares which remains unpurchased
exceeds 10% of the aggregate number of all the Shares to be purchased at such
date, then this Agreement, or, with respect to a Closing Date which occurs after
the Firm Shares Closing Date, the obligations of the Underwriters to purchase
and of the Company, to sell the Company Option Shares to be purchased and sold
on such date, shall terminate, without liability on the part of any
non-defaulting Underwriter to the Company, and without liability on the part of
the Company, except as provided in Sections 4(b), 5, 6 and 7. The provisions of
this Section 8 shall not in any way affect the liability of any defaulting
Underwriter to the Company or the nondefaulting Underwriters arising out of such
default. The term “Underwriter” as used in this Agreement shall include any
person substituted under this Section 8 with like effect as if such person had
originally been a party to this Agreement with respect to such Shares.
 
9. Miscellaneous. The respective agreements, representations, warranties,
indemnities and other statements of the Company and the several Underwriters, as
set forth in this Agreement or made by or on behalf of them pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Underwriter or the Company or any of their respective officers, directors
or controlling persons referred to in Sections 5 and 6 hereof, and shall survive
delivery of and payment for the Shares. In addition, the provisions of Sections
4(b), 5, 6 and 7 shall survive the termination or cancellation of this
Agreement.
 
This Agreement has been and is made for the benefit of the Underwriters and the
Company and their respective successors and assigns, and, to the extent
expressed herein, for the benefit of persons controlling any of the
Underwriters, or the Company, and directors and officers of the Company, and
their respective successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. The term “successors and
assigns” shall not include any purchaser of Shares from any Underwriter merely
because of such purchase.
 
All notices and communications hereunder shall be in writing and mailed or
delivered or by telephone or telegraph if subsequently confirmed in writing, (a)
if to the Representative, c/o A.G.P./Alliance Global Partners, 590 Madison
Avenue, New York, NY 10022, Attention: Thomas J. Higgins and to Mintz, Levin,
Cohn, Ferris, Glovsky and Popeo, P.C., 666 Third Avenue, New York, New York
10017, Attention: Daniel A. Bagliebter, Esq., Facsimile: 212-983-3115, and (b)
if to the Company, to its agent for service as such agent’s address appears on
the cover page of the Registration Statement with copies to Pearlman Law Group
LLP, 200 S. Andrews Avenue, Suite 901, Fort Lauderdale, FL 33301, Attention:
Brian A. Pearlman, Facsimile 954-755-2993.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.
 
[Remainder of Page Intentionally Left Blank.]
 
 
23

 
 
This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.
 
Please confirm that the foregoing correctly sets forth the agreement among us.
 
Very truly yours,
 
INUVO, INC.
 
By: /s/ Wallace D. Ruiz

  Title: Chief Financial Officer

 
 
 
 
 
Confirmed as of the date first written above mentioned, on behalf of itself and
as Representative of the several Underwriters named on Schedule 1 hereto:
 
A.G.P./ALLIANCE GLOBAL PARTNERS
 
 
By: /s/ Thomas J. Higgins
Name: Thomas J. Higgins
Title:   Managing Director, Investment Banking
 
 
 



 

 
SCHEDULE I
 
 
Name
 
Number of
Firm Shares
to be Purchased
Number of
Option Shares
to be Purchased if the Over-Allotment Option is Fully Exercised by the
Representative
A.G.P./Alliance Global Partners
 
 20,000,000
 1,500,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 

 
 
 
 
 
 
Sch. I - 1

 

 
SCHEDULE II
 
Lock-Up Signatories
 
Richard K. Howe
Wallace D. Ruiz
John B. Pisaris
Don Walker “Trey” Barrett, III
Charles D. Morgan
Gordon J. Cameron
G. Kent Burnett
 
 
 
 
Sch. II - 1

 

 
SCHEDULE III
 
Issuer Free Writing Prospectuses
 
None
Sch. III - 1

 
EXHIBIT A
 
FORM OF LOCK-UP AGREEMENT
 
 
Lock-Up Agreement
 
 
 
_______________, 2020
 
Alliance Global Partners
590 Madison Avenue, 36th Floor
New York, New York 10022
 
Ladies and Gentlemen:
 
The undersigned understands that A.G.P./Alliance Global Partners, as
Representative of the several underwriters (the “Representative”), proposes to
enter into an Underwriting Agreement (the “Underwriting Agreement”) with Inuvo,
Inc., a Nevada corporation (the “Company”), providing for the public offering
(the “Public Offering”) by the several Underwriters named in Schedule 1 to the
Underwriting Agreement (the “Underwriters”) of shares of common stock, par value
$0.001 per share, of the Company (the “Common Shares”). Capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the
Underwriting Agreement.
 
To induce the Representative to continue its efforts in connection with the
Public Offering, the undersigned hereby agrees that, without the prior written
consent of the Representative, the undersigned will not, during the period
commencing on the date hereof and ending 90 days after the date of the
Underwriting Agreement relating to the Public Offering (the “Lock-Up Period”),
(1) offer, pledge, sell, contract to sell, grant, lend, or otherwise transfer or
dispose of, directly or indirectly, any Common Shares or any securities
convertible into or exercisable or exchangeable for Common Shares, whether now
owned or hereafter acquired by the undersigned or with respect to which the
undersigned has or hereafter acquires the power of disposition (collectively,
the “Lock-Up Securities”); (2) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the Lock-Up Securities, whether any such transaction described in
clause (1) or (2) above is to be settled by delivery of Lock-Up Securities, in
cash or otherwise; (3) make any demand for or exercise any right with respect to
the registration of any Lock-Up Securities; or (4) publicly disclose the
intention to make any offer, sale, pledge or disposition, or to enter into any
transaction, swap, hedge or other arrangement relating to any Lock-Up
Securities. Notwithstanding the foregoing, and subject to the conditions below,
the undersigned may transfer Lock-Up Securities without the prior written
consent of the Representative in connection with (a) transactions relating to
Lock-Up Securities acquired in open market transactions after the completion of
the Public Offering; provided that no filing under Section 16(a) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), shall be
voluntarily made in connection with subsequent sales of Lock-Up Securities
acquired in such open market transactions; (b) transfers of Lock-Up Securities
as a bona fide gift, by will or intestacy or to a family member or trust for the
benefit of a family member (for purposes of this lock-up agreement, “family
member” means any relationship by blood, marriage or adoption, not more remote
than first cousin); (c) transfers of Lock-Up Securities to a charity or
educational institution; or (d) if the undersigned, directly or indirectly,
controls a corporation, partnership, limited liability company or other business
entity, any transfers of Lock-Up Securities to any shareholder, partner or
member of, or owner of similar equity interests in, the undersigned, as the case
may be; provided that in the case of any transfer pursuant to the foregoing
clauses (b), (c) or (d), (i) any such transfer shall not involve a disposition
for value, (ii) each transferee shall sign and deliver to the Representative a
lock-up agreement substantially in the form of this lock-up agreement and (iii)
no filing under Section 16(a) of the Exchange Act shall be voluntarily made. The
undersigned also agrees and consents to the entry of stop transfer instructions
with the Company’s transfer agent and registrar against the transfer of the
undersigned’s Lock-Up Securities except in compliance with this lock-up
agreement.
 
Ex. A - 4

 
 
If the undersigned is an officer or director of the Company, (i) the undersigned
agrees that the foregoing restrictions shall be equally applicable to any
issuer-directed or “friends and family” Common Shares that the undersigned may
purchase in the Public Offering; and (ii) the Representative agrees that, at
least three (3) business days before the effective date of any release or waiver
of the foregoing restrictions in connection with a transfer of Lock-Up
Securities, the Representative will notify the Company of the impending release
or waiver. The provisions of this paragraph will not apply if (a) the release or
waiver is effected solely to permit a transfer of Lock-Up Securities not for
consideration and (b) the transferee has agreed in writing to be bound by the
same terms described in this lock-up agreement to the extent and for the
duration that such terms remain in effect at the time of such transfer.
 
No provision in this agreement shall be deemed to restrict or prohibit the
exercise, exchange or conversion by the undersigned of any securities
exercisable or exchangeable for or convertible into Common Shares, as
applicable; provided that the undersigned does not transfer the Common Shares
acquired on such exercise, exchange or conversion during the Lock-Up Period,
unless otherwise permitted pursuant to the terms of this lock-up agreement. In
addition, no provision herein shall be deemed to restrict or prohibit the entry
into or modification of a so-called “10b5-1” plan at any time (other than the
entry into or modification of such a plan in such a manner as to cause the sale
of any Lock-Up Securities within the Lock-Up Period).
 
The undersigned understands that the Company and the Representative are relying
upon this lock-up agreement in proceeding toward consummation of the Public
Offering. The undersigned further understands that this lock-up agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors and assigns.
 
The undersigned understands that, if the Underwriting Agreement is not executed
by September 15, 2020, or if the Underwriting Agreement (other than the
provisions thereof which survive termination) shall terminate or be terminated
prior to the initial closing date of the Common Shares to be sold thereunder,
then this lock-up agreement shall be void and of no further force or effect.
 
[Remainder of Page Intentionally Blank]
 
 
Ex. A - 4

 
 
Whether or not the Public Offering actually occurs depends on a number of
factors, including market conditions. Any Public Offering will only be made
pursuant to an Underwriting Agreement, the terms of which are subject to
negotiation between the Company and the Representative.
 
 
 
 
 
Very truly yours,
 
 
 
 
 
 
 
(Name - Please Print)
 
 
 
 
 
 
 
 
 
(Signature)
 
 
 
 
 
 
 
 
 
(Name of Signatory, in the case of entities - Please Print)
 
 
 
 
 
 
 
 
 
(Title of Signatory, in the case of entities - Please Print)
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
Ex. A - 4
